Determination of the respondent Correction Commissioner of the City of New York, dated February 23, 1990, which dismissed the petitioner from his position as a corrections officer, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by Order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered on or about April 24, 1990), is dismissed, without costs.
The petitioner was charged with a variety and number of violations of the Correction Department’s Rules and Regulations, ranging from sick leave violations to violence against a woman. After a hearing, the ALJ recommended a penalty of dismissal citing petitioner’s furnishing of false information and propensity toward violence concerning his encounter with the woman who testified at the hearing. A review of the record shows that the determination of the Correction Commissioner to dismiss the petitioner was based upon substantial evidence and the punishment was not shocking to the senses. (Matter of Pell v Board of Educ., 34 NY2d 222, 240.) Concur— Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.